Citation Nr: 0012207	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher rating for blindness of the left eye, 
currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to February 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to a disability rating in 
excess of 30 percent for blindness of the left eye.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in September 1998.

In February 1999, the veteran presented testimony at a 
personal hearing held by the Hearing Officer (HO) at the 
local VARO.  In March 1999, the HO granted an increased 
rating to 40 percent from November 20, 1998 for blindness of 
the left eye.  As this increase represents less than the 
maximum available rating, the veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

As "staged" ratings have now been assigned in this case, 
the Board will herein consider the issues of: (1) entitlement 
to a disability rating in excess of 30 percent for blindness 
of the left eye prior to November 20, 1998; and (2) 
entitlement to a disability rating in excess of 40 percent 
for blindness of the left eye from November 20, 1998.  


FINDINGS OF FACT

1.  The veteran filed his claim for increase on January 28, 
1998.

2.  Prior to November 20, 1998, the veteran had blindness in 
the left eye, without anatomical loss, and he was not blind 
in the other eye.

3.  The veteran's was hospitalized on November 20, 1998 for 
purposes of undergoing an enucleation of his service-
connected left eye.
4.  The veteran has not submitted evidence tending to show 
that his left eye disability is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's blindness of the left eye prior to  November 20, 
1998 are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. 3.321, Part 4, Diagnostic Code 6070 (1999).

2.  The criteria for a rating in excess of 40 percent for the 
veteran's blindness of the left eye with anatomical loss from 
November 20, 1998 are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. 3.321, Part 4, Diagnostic Code 6066 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his service-connected 
disability is far more disabling than the evaluations 
assigned during this appeal suggest.  In addition, he 
maintains that he experienced pain and had a serious cosmetic 
defect as a result of his service-connected left eye disorder 
prior to enucleation.  Therefore, he believes that he is 
entitled to the benefit sought.

The veteran's claim of entitlement to a higher disability 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Generally, a claim for an increased evaluation 
is considered to be well grounded.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1999).

The Ratings Schedule provides a 30 percent disability rating 
for blindness in one eye, having only light perception, if 
visual acuity in the other eye is 20/40 or better. 38 C.F.R. 
Part 4, Diagnostic Code 6070 (1998).  A higher 40 percent 
rating is warranted if there is an anatomical loss of the eye 
and visual acuity in the other eye is 20/40 or better.  An 
additional 10 percent is added if an artificial eye cannot be 
worn.  38 C.F.R. Part 4, Diagnostic Code 6066 (1999).  

The Ratings Schedule also provides that loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at 1 foot (.30m.) and when further examination of the 
eyes reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at 3 feet (.91m.), 
lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79 (1999).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (1999).  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating visual acuity, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (1999).

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383 (1999).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. § 
3.383(a).  See 38 C.F.R. § 4.78 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in addressing the two above 
regulations (§§ 4.78 and 3.383(a)), construed the first one 
as specifically precluding VA from considering an increase in 
the disability in the nonservice-connected eye when computing 
the aggravation of a disability after the initial rating has 
been made.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  In other words, when a veteran claims that his eye 
disability has increased, presumably because of an increase 
in the vision impairment in the 
nonservice-connected eye, § 4.78 requires that the rating be 
based on the condition of the eyes before any subsequent 
nonservice- connected increase in disability.  Id. at 250.  
This does not necessarily mean that the vision in the 
nonservice-connected eye will be considered normal.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, any 
increase in the impairment in the nonservice- connected eye 
after the initial rating will be disregarded in evaluating a 
claim for an increased rating for the service-connected eye, 
which prohibits the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation.  See 38 C.F.R. § 4.14 (1999).

In the instant case, the veteran's service medical records 
included a December 1966 Physical Evaluation Board (PEB) 
report which shows that he was deemed to be unfit for duty 
due to detachment of the retina with vitreous organization 
resulting in blindness of the left eye, accidentally incurred 
when struck by a broom handle in the line of duty.  At that 
time, visual acuity of the right eye was 20/20 without 
correction and the left eye had no light perception 
(blindness).  The veteran was discharged from military 
service in February 1967.

Based on the foregoing, the RO granted service connection and 
assigned a 30 percent disability rating for blindness of the 
left eye in an April 1967 rating decision.  Service 
connection has not been established for the right eye.

A January 1975 VA hospital summary showing that the veteran 
underwent an elective muscle procedure on his left eye for 
correction of esotropia with hypertropia to the right.  
During the course of an April 1984 VA hospitalization, the 
veteran underwent corrective surgery on his left eye for 
exotropia.

More recent VA treatment records included a January 1998 
hospital summary which notes, in pertinent part, that the 
veteran's left eye deviated somewhat laterally.  He was also 
seen in the Eye Clinic in March 1998 with complaints of 
decreasing vision.  Physical examination at that time, 
however, revealed that the right eye remained healthy and had 
visual acuity of 20/20.  He reported that he had no light 
perception in his left eye.  On November 20, 1998, the 
veteran was hospitalized for purposes of undergoing 
enucleation of his painful left eye.  He was discharged on to 
home on November 23, 1998 and was noted to be doing fine 
without complication.

In February 1999, the veteran presented testimony at a 
personal hearing held by the HO at the local VARO.  He argued 
that because he has had no light perception of his left eye 
since his initial injury, he should be entitled to a higher 
rate of compensation than that provided for light perception 
only.  The veteran stated that his left eye had recently been 
removed and that he was scheduled to receive an artificial 
eye.  He noted that although he had undergone two prior 
surgeries to correct muscle misalignment, his left eye would 
begin to wander away from its original path again within six 
months thereafter.  As to his right eye, the veteran 
indicated that his vision was blurry without glasses, but 
remained 20/20.

The HO granted an increased rating to 40 percent for 
anatomical loss of the left eye in a March 1999 supplemental 
statement of the case.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

As a preliminary matter, the Board observes that the veteran 
has contended that his overall visual acuity has worsened; 
i.e. the visual acuity in his nonservice-connected right eye 
has worsened.  In this regard, the Board notes that, when VA 
originally rated the veteran's service-connected left eye in 
1967, he had uncorrected 20/20 vision in his right eye.  
Although he has testified that his visual acuity of the right 
eye is now blurry without glasses, his recent VA treatment 
records confirm that the right eye has remained healthy and 
is correctable to 20/20.  In light of the foregoing, the 
Board finds that it is proper to consider the nonservice-
connected right eye as normal (20/40 or better) when 
evaluating the service-connected left eye.  See 38 U.S.C.A. § 
1160(a)(1); 38 C.F.R. §§ 3.383, 4.78, 4.79; Villano, 10 Vet. 
App. at 250.  Therefore, increased disability rating cannot 
be accorded under Diagnostic Codes 6061 to 6065 and 6067 to 
6069 as these ratings are exclusively based on the increase 
in the impairment to the veteran's right eye, which is not 
service-connected.

With this in mind, the Board notes that prior to November 20, 
1998, the veteran was receiving the maximum schedular rating 
under Diagnostic Code 6070 for blindness in one eye, without 
anatomical loss, when the impairment in the other eye is not 
service connected.  While he contends that because he has had 
no light perception of his left eye since his initial injury, 
he should be entitled to a higher rate of compensation than 
that provided for light perception only, the Board finds no 
basis upon which such a rating could be afforded.  Moreover, 
it appears that such an evaluation is specifically precluded 
by 38 C.F.R. § 4.80 which essentially limits the evaluation 
for unilateral blindness to 30 percent unless there is 
enucleation or a serious cosmetic defect.  During the time 
period in question, however, his VA medical records show that 
his left eye was intact and was noted to only deviate 
somewhat laterally.

Similarly, the Board observes that from November 20, 1998 
(enucleation), the veteran is receiving the maximum schedular 
rating under Diagnostic Code 6066 for anatomical loss, when 
the impairment in the other eye is not service-connected.  
Insofar, as the veteran has testified that he was scheduled 
to receive an artificial eye, and there has been no 
indication to the contrary, the Board finds that the evidence 
of record is insufficient as to determine whether or not a 10 
percent rating should be added.  The veteran is, of course, 
free to file for an increase rating should his doctors that 
an artificial eye cannot be worn.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a schedular rating in excess of 30 
percent prior to November 20, 1998, or a schedular rating in 
excess of 40 percent from November 20, 1998.
It should be emphasized that the recent diagnoses and 
clinical findings rendered are consistent with the veteran's 
medical history over the last 33 years, and are essentially 
uncontradicted by any other recent medical evidence of 
record.  The veteran is not shown to be qualified to render a 
medical diagnosis or opinion.  Hence, the medical evidence of 
record cited above specifically outweighs his views as to the 
extent of his service-connected eye disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's left eye disability 
results in marked interference with his employment or that 
such require frequent periods of hospitalization.  Rather, 
the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his left eye disability results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

As a preponderance of the evidence is against the veteran's 
claim for increased compensation, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 1991).

	
ORDER

Entitlement to a disability rating in excess of 30 percent 
for blindness of the left eye from January 28, 1998 through 
November 19, 1998 is denied.

Entitlement to a disability rating in excess of 40 percent 
for blindness of the left eye from November 20, 1998 is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

